Citation Nr: 0948840	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  03-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss, and, if so, whether 
the Veteran is entitled to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.  He also had a period of service from June 1970 to 
January 1972.  A VA administrative decision dated in December 
1978 found that the Veteran's January 1972 discharge was 
under dishonorable conditions, and found that, although the 
dishonorable discharge was upgraded to a discharge under 
honorable conditions, the character of the discharge was a 
bar to VA benefits.

The instant appeal arose from April 2002 VARO correspondence 
with the Veteran from the Department of Veterans Affairs (VA) 
Regional Office (RO), in New Orleans, Louisiana, which denied 
a request to reopen a claim for service connection for 
bilateral hearing loss.  The Board initially denied that 
claim, in a November 2007 decision.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Court, in a March 2009 
Memorandum Decision, vacated the portion of the November 2007 
Board decision that denied the Veteran's request to reopen 
the claim.  

The reopened claim for service connection for a bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1998 rating decision denied a request to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss on the basis that no new and material had been 
submitted since a 1994 rating decision which denied a claim 
for service connection for hearing loss. 

2.  Evidence obtained since the July 1998 rating decision 
includes the Veteran's testimony that he was exposed to 
military noise in Korea during his first period of service; 
the Veteran also alleged that, based on the 1977 upgrade of 
his service discharge, benefits based on his second period of 
service were no longer barred.  


3.  The Veteran's lay evidence and testimony are new and 
material evidence to reopen the claim for service connection 
for hearing loss, since that lay evidence and testimony, 
presumed credible for purposes of reopening the claim, 
establishes that the Veteran was exposed to hazardous noise 
during his first period of service.  


CONCLUSION OF LAW

New and material evidence having been presented subsequent to 
the July 1998 denial of entitlement to service connection for 
bilateral hearing loss to reopen a claim of entitlement to 
service connection for bilateral hearing loss, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for 
bilateral hearing loss.  Before assessing the merits of the 
appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Board has, as directed by the Court, granted the 
Veteran's request to reopen the claim.  The request to reopen 
having been granted, there is no further duty to notify the 
Veteran about the evidence required to reopen the claim, and 
there is no further duty to assist the Veteran to develop the 
evidence relevant to the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis of request to reopen

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has been presented, the Board must independently review the 
evidence to determine whether it has jurisdiction.  Id.

In this case, at the time of the final 1998 rating decision, 
the evidence of record included service treatment records, 
including service treatment records disclosing that a mild 
right ear hearing loss was diagnosed during the Veteran's 
second period of service, before he was found to be absent 
without leave (AWOL).  Also of record was a copy of the 
Veteran's DD 214 from each period of service, and records 
from the Army Discharge Review Board.  In 1977, the Discharge 
Review Board upgraded the Veteran's January 1971 discharge to 
"under honorable conditions," based on the Veteran's 
honorable March 1969 discharge from his first period of 
service, but the Discharge Review Board denied the a request 
to upgrade the discharge to "honorable."  Following the 
1977 Army Discharge Review Board action in 1977, VA 
determined, in an administrative decision issued in 1978, 
that the character of the Veteran's second period of service 
barred him from benefits based on that period of service, 
even though the official character of discharge had been 
upgraded.  

Following the 1998 rating decision, the Veteran testified, at 
an April 2003 personal hearing, that he had been exposed to 
machine gun fire, claymore mine explosions, "friendly 
fire," such incidents as a hand grenade blowing up, and 
serving as a medic at machine gun posts where machine guns 
were being fired, without hearing protection.  For purposes 
of determining whether the request to reopen may be granted, 
this testimony must be considered credible.  This evidence, 
accepted as credible, establishes that the Veteran may have 
been exposed to hazardous noise levels during his first 
period of service.  This evidence establishes an 
unestablished fact necessary to substantiate a claim, an 
incident in service.  As no incident of noise exposure was 
previously of record, the facts of the Veteran's testimony, 
accepted as credible, are new and material to reopen the 
claim.

Once a claim is reopened, it may be decided on the merits if 
development is complete.  However, in this case, the RO has 
not notified the Veteran that the claim has been reopened.  
The VA examiner who conducted the VA examination in September 
2001 was not explicitly advised of the Veteran's exposure to 
combat noise prior to the period of service for which 
benefits were considered barred at the time of the VA 
examination.  Further factual and procedural development is 
required prior to final appellate review of the reopened 
claim on the merits.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, that claim is reopened; the appeal is granted 
to this extent only.


REMAND

The Veteran had two periods of service.  During his April 
2003 hearing, the Veteran provided testimony that he was 
exposed to hazardous noise during his first period of 
service.  As discussed above, the Veteran's testimony is new 
and material evidence to reopen the claim that the Veteran 
sustained a bilateral hearing loss as the result of his first 
period of service.  It is not clear whether the VA examiner 
who conducted the 2001 VA examination considered the 
Veteran's description of his noise exposure during his first 
period of service when providing the opinion stated in the 
examination report.  Further clarification of the September 
2001 VA medical opinion is required.  

As to the second period of service, the Veteran has alleged 
that the fact that his discharge was upgraded in 1977 should 
mean that the character of discharge from his second period 
of service no longer bars benefits based on that period.  The 
Court, in its March 2009 decision, noted that the Board did 
not specifically discuss the Veteran's allegation that the 
1977 discharge upgrade meant that benefits based on the 
second period of service were not barred.  The record on 
appeal does not reflect that the Veteran was advised by the 
RO that the 1977 discharge upgrade was considered in the 1978 
administrative determination.  The Board cannot determine 
that the Veteran was not prejudiced by the lack of this 
information.  The Veteran should be afforded notice of the 
basis of the 1978 administrative determination that the 
character of his discharge from that period of service was a 
bar to benefits, and should be afforded an opportunity to 
submit any evidence that might serve to reopen the decision.  

If the AOJ determines that additional medical evidence or 
opinion is required, such evidence should be developed and 
the reopened claim should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In particular, the letter should explain the 
basis for the determination that the character 
of the Veteran's 1972 service discharge was a 
bar to benefits based on that period of 
service, and what, if any, information or 
evidence not previously provided to VA would 
be necessary to substantiate the Veteran's 
claim that the character of service did not 
bar benefits based on that period.  

The Veteran should be notified that new and 
material evidence has been submitted to reopen 
the claim that bilateral hearing loss was 
incurred during the first period of service.  
The Veteran should be advised of the evidence 
required to substantiate the reopen claim on 
the merits.  

2.  Afford the Veteran an opportunity to 
submit or identify any evidence or information 
relevant to the character of his January 1972 
service discharge.  Advise the Veteran that he 
should provide any evidence of further action 
to correct his records after the 1977 
proceedings of record or other information or 
evidence relevant to the 1978 determination.  
The Veteran should be asked to clarify whether 
he was seeking review of that final decision, 
and, if so, the RO should notify the Veteran 
of the evidence required to change the outcome 
of the decision.  The Veteran's contention 
that he has submitted new and material 
evidence to reopen a claim that the character 
of his January 1972 discharge does not bar VA 
compensation benefit based on that period 
should be developed.  The Veteran's request to 
reopen the 1978 administrative decision should 
be readjudicated.

3.  If the Veteran's request to reopen the 
1978 administrative decision that the 
character of service which ended in January 
1972 is a bar to benefits is not granted and 
the claim allowed on the merits, the examiner 
who conducted the September 2001 VA 
examination should be asked to review the 
Veteran's description of his noise exposure 
during his first period of service.  If that 
examiner is not available, the Veteran should 
be afforded VA audiologic examination.  

The examiner/reviewer should be asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
likelihood, or greater) that the Veteran 
incurred a bilateral hearing loss, regardless 
of the date of diagnosis, as the result of 
noise exposure during the Veteran's first 
period of service.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

4.  When all directed development has been 
conducted and the records associated with the 
claims files, readjudicate the claim on 
appeal.  If any benefit sought is not granted, 
a supplemental statement of the case should be 
issued to the appellant and the appellant's 
representative.  An appropriate period of time 
should be allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.  
The Board intimates no opinion as to the ultimate 
outcome in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


